UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1224



THOMAS J. DEPETERDY, d/b/a Depeterdy Tree Farms,

                                               Plaintiff - Appellant,

          versus


CABOT OIL & GAS CORPORATION,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-97-966-2)


Submitted:   August 31, 2000             Decided:   September 21, 2000


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry L. Skeen, SKEEN & SKEEN, Ripley, West Virginia, for Ap-
pellant. Timothy M. Miller, ROBINSON & MCELWEE, L.L.P., Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas J. Depeterdy appeals from the district court’s order

partially granting summary judgment in favor of Cabot Oil and Gas

Corporation and the jury’s subsequent award of damages in his

diversity action against Cabot.       We have reviewed the record and

the materials presented by the parties, including Depeterdy’s spe-

cific allegations of error in the district court’s determinations,

and find no reversible error therein. Accordingly, we affirm those

decisions on the reasoning of the district court. See Depeterdy v.

Cabot Oil & Gas Corp., No. CA-97-966-2 (S.D.W. Va. Sep. 13, 1999 &

Feb. 3, 2000).

     Depeterdy has also raised a handful of claims not clearly pre-

sented to the court below.   We find these claims to be both waived,

and without merit.   Accordingly, we find no reason to disturb the

district court’s order, and therefore affirm.       We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                             AFFIRMED




                                  2